NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0723n.06

                                         Case No. 08-1934                                 FILED
                                                                                      Aug 07, 2013
                           UNITED STATES COURT OF APPEALS                      DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT

 MARY SCOTT,                                           )
                                                       )
         Plaintiff-Appellant,                          )      ON APPEAL FROM THE
                                                       )      UNITED STATES DISTRICT
                 v.                                    )      COURT FOR THE WESTERN
                                                       )      DISTRICT OF MICHIGAN
 METROPOLITAN HEALTH CORP., et al.,                    )
                                                       )
       Defendants-Appellees.                           )
 _______________________________________               )

BEFORE: BATCHELDER, Chief Judge; SUHRHEINRICH and SUTTON, Circuit Judges.

       ALICE M. BATCHELDER, Chief Judge. Plaintiff-appellant Mary Scott appeals a post-

judgment order denying her Federal Rule of Civil Procedure – Rule 60(b) motion to vacate an award

of sanctions. We affirm.

       When the district court realized that plaintiff Mary Scott had prosecuted a baseless retaliatory

discharge suit (based on falsified evidence, perjury, and improperly withheld discovery), it dismissed

her case and awarded defense counsel $1.6 million in discovery sanctions, representing

approximately 80% of the costs incurred. Scott appealed, arguing, among other things, that the trial

judge should have sua sponte ordered a hearing so that Scott could testify in person, and should have

sua sponte recused himself. Scott appealed and we affirmed, holding that the sanctions were

properly imposed, a hearing was not required, and the recusal of the trial judge was not warranted.

Scott v. Metropolitan Health Corp., 234 F. App’x 341, 345 (6th Cir. 2007).

       Scott filed a motion in the district court, seeking under Rules 60(b)(4) and 60(b)(6) to vacate
08-1934, Scott v. Metropolitan




the judgment on the grounds that the discovery sanction had actually been a criminal contempt order

and therefore the absence of a hearing violated due process, and that the trial judge should have

recused himself. The district court, relying primarily on the prior Sixth Circuit opinion, denied the

motion. Scott appeals.

        We review the denial of a Rule 60(b) motion for an abuse of discretion. Browder v. Dept.

of Corrections, 434 U.S. 257, 263 n.7 (1978). We note first that Scott wholly failed to make any

argument relative to her Rule 60(b)(4) motion and, therefore, only her Rule 60(b)(6) motion is before

us. The district court did not abuse its discretion by relying on our prior, correct rulings to deny the

Rule 60(b)(6) motion. Moreover, her claims have no merit.

        We AFFIRM.




                                                   2